Citation Nr: 1231210	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder, with alcohol dependence, prior to July 9, 2010. 

2.  Entitlement to a disability rating in excess of 70 percent for major depressive disorder, with alcohol dependence, from July 9, 2010.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to February 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

While the Veteran was previously represented by Disabled American Veterans, he submitted a signed, written statement in December 2010, wherein he indicated that he wished to remove Disabled American Veterans as his representative and would proceed to represent himself.

The Veteran's claims were previously before the Board and remanded in July 2011 for additional development.  They are properly before the Board at this time.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  From November 28, 2007 to July 8, 2010, the Veteran's major depressive disorder with alcohol dependence is manifested by inpatient treatment for substance abuse, constricted affect on occasion, impaired impulse control, poor eye contact, suicidal ideation, impaired concentration, and sadness.  Orientation, judgment, insight, grooming, memory, and the ability to maintain activities of daily living were normal.  The Veteran was employed full time and had a close relationship with his only child.  This symptomatology resulted in no more than occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Total occupational and social impairment was not demonstrated.  
2.  The Veteran's service-connected major depressive disorder with alcohol dependence has not been productive of total occupational and social impairment at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  From November 28, 2007 to July 8, 2010, the criteria for a 70 percent disability rating, but no higher, for major depressive disorder with alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2011).

2.  From July 8, 2010, the criteria for a disability evaluation in excess of 70 percent for major depression with psychotic features have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice compliant with the provisions of the VCAA was provided in August 2008, prior to the initial adjudication of the Veteran's claims in December 2008.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All VA treatment records identified by the Veteran have been obtained, and the Veteran has not identified any other pertinent evidence.  Furthermore, the Veteran was afforded VA examinations in October 2008 and July 2010, in which the examiners took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on their examinations that were consistent with the record.  The examinations are found to be adequate.  As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The Veteran's major depressive disorder with alcohol dependence is rated 50 percent disabled prior to July 9, 2010 and 70 percent disabled hereafter, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  A GAF score of 31-40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

VA hospitalization reports show that the Veteran was admitted on November 28, 2007 for substance abuse rehabilitation.  He indicated that he began to drink more heavily during his service.  He denied suicidal ideation.  His discharge summary, dated December 26, 2007, shows diagnoses of alcohol dependence and dysthymic disorder.  His GAF score was 40.

January, February, and March 2008 VA outpatient records show that the Veteran had just returned from an inpatient program.  He was on time for his appointments and well-groomed.  The Veteran demonstrated linear thought processes without evidence of delusions, hallucinations, or paranoia.  There was no suicidal or homicidal ideation, and motor behavior was normal.  While the Veteran reported being depressed since his inpatient stay, his mood was improved now.  His affect was mildly constricted.  Insight and judgment were fair.  The Veteran was grossly oriented.  He currently worked the third shift and had trouble establishing a good sleeping pattern.  The assessment was alcohol dependence and dysthymia with a history of a major depressive episode.

A June 2008 VA outpatient record shows that the Veteran recently had an outburst and assaulted someone.  He had remained sober except for one drink since his inpatient treatment.  Speech was normal.  The Veteran had poor eye contact but was cooperative.  His affect was mildly constricted.  He reported suicidal ideation in April but none now.  The Veteran's thought process was organized and goal-directed.  His insight and judgment was fair.  The Veteran was grossly oriented.  The GAF score was 50.

In October 2008, the Veteran underwent VA examination.  He stated that he was drinking more.  He had difficulty falling and staying asleep.  His appetite and concentration were not good.  He was occasionally anxious.  The Veteran's temper is worse.  He was sad six out of seven days per week and cried.  He had diminished interest and energy.  The Veteran stated that he had never been suicidal.  He denied panic attacks.  The Veteran was currently drinking alcohol daily.  He worked full time for the Department of Corrections and had been there for twelve years.  He occasionally took time off from work when he felt that he needed a break.  The Veteran attended to his own activities of daily living and spent his time watching television or using the computer.  He was close to his child.  He had no close friends and limited recreational and social pursuits.

On examination, the Veteran was alert, cooperative, and casually dressed.  There were no loosened associations or flight of ideas.  There were no bizarre motor movements or tics.  The Veteran's mood was calm, and his affect was appropriate.  He denied suicidal or homicidal ideation or intent.  There was no impairment of thought process or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran was oriented.  Memory was adequate.  Insight and judgment were marginal.  The diagnoses were depressive disorder, not otherwise specified, and alcohol abuse.  The GAF score was 53.  The examiner opined that the Veteran's degree of social and occupational impairment was moderate.

In July 2010, the Veteran underwent VA examination.  The Veteran attended periodic treatment and anger management sessions.  He took medications for his psychiatric problems.  The Veteran continued to work for the Department of Justice, becoming correctional officer in approximately 2007.  He continued to use alcohol regularly.  He often drank to cover his symptoms of depression.  He reported that, for four days of the week, he experienced feeling shut down and isolated, low energy, withdrawal from others, low self esteem, anhedonia, decreased appetite, and poor sleep.  He had suicidal thoughts three or four times per month.  On the other days, he got rest and was able to get out of the house and be around people.  He had daily job-related stress.  He described paranoia and anger about being judged.  Over the past year, the Veteran described periods lasting up to several weeks when his symptoms were in remission.  He had two good friends he spent time with away from work.  He socialized twice a month but spent the majority of his time alone.  He reported losing 45 days from work, primarily due to getting arrested for assault, breaking and entering, and petty theft.  He has used four weeks of leave to give himself a break and get away from the stress of the job.  He stated that if he stayed home every time he felt bad, he would never go to work.

On examination, the Veteran was cooperative and had thoughts that were clear, goal-directed, and logical.  He occasionally heard footsteps at night but denied hearing voices or visual hallucinations.  He has been charged with domestic violence and described verbal and physical altercations with coworkers and inmates.  He was more likely to cross boundaries at work when he was feeling worse.  He acknowledged suicidal thoughts once per week with a vague plan to run his car off a mountain.  He had regular homicidal thoughts while dealing with other drivers, coworkers, and inmates.  He has not acted on these thoughts and had no plan to harm others.  Hygiene, grooming, and orientation were normal.  Memory was normal, but there were concerns about his ability to focus at work, since he had been recently found sleeping.  He demonstrated no obsessional or ritualistic behaviors.  Speech was normal, and he denied panic attacks.  There were several incidents of impaired impulse control.  While he had some interference at work, he reported that he was mostly able to get things done.  The diagnoses were major depression, moderate, without psychosis, and alcohol dependence.  The GAF score was 45.  The examiner opined that it was at least as likely as not that the Veteran's alcohol dependence was aggravated by his major depression.

The Veteran's claim for an increased rating for his service-connected psychiatric disorder was received on July 23, 2008.  An increased evaluation may be awarded for increased disability that is demonstrated within one year of the receipt of a claim for an increase; in this case, for the period from July 23, 2007, but no earlier.  38 C.F.R. § 3.400(o) (2011).  After reviewing the record, the Board concludes that a 70 percent rating for major depressive disorder with alcohol dependence is warranted from November 28, 2007.  This is the date on which the Veteran was admitted for inpatient treatment for alcohol dependence and is within one year of the receipt of the Veteran's July 2008 claim for an increase.  38 C.F.R. § 3.400(o).  There is no available objective evidence of increased pathology prior to that date.  The Veteran spent approximately one month in an inpatient program during November and December 2007.  Furthermore, the symptomatology and GAF scores assigned during this hospitalization and during the October 2008 VA examination, are largely similar to those demonstrated on examination in July 2010, which had been used as the date for the increase to a 70 percent rating.  As such, the Board concludes that the Veteran's psychiatric disability as a whole has remained largely consistent since he was first admitted for treatment on November 28, 2007.  Therefore, a 70 percent rating is warranted since November 28, 2007, but not before.  To this extent, the Veteran's claim is granted.

However, the Board concludes that none of the evidence of record establishes that a 100 percent schedular rating is warranted at any time during the appeal period.  The Veteran has never demonstrated total occupational and social impairment.  First, he has maintained a relationship with his son that he described as good.  He also reported having two friends and socializing with them twice per month.  While he described a number of altercations at work with coworkers and inmates, some of which resulted in discipline, he remained employed full time at the same employer for many years.  The Board finds that this level of social and occupational impairment is contemplated in the 70 percent rating assigned.

Additionally, the Veteran has never demonstrated gross impairment of thought processes or communication, grossly inappropriate behavior, any inability to perform activities of daily living, disorientation, memory loss for names or his occupation, or any similar symptomatology.  There is the presence of suicidal thoughts and ideation without any plan or attempts.  He indicated that he heard footsteps on occasion at night but denied any hallucinations.  This symptomatology is contemplated by the 70 percent rating.  Based on this, the Board concludes that total occupational and social impairment is not shown by the record. 

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  There is one record of hospitalization for alcohol dependence treatment in November and December 2007.  However, there have been no subsequent hospitalizations, and the Veteran remained employed full time.  There is also no allegation or suggestion that can be implied from the evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Specifically, the impact on the Veteran's employment and social functioning is fully contemplated by the rating criteria, which provide for a higher rating in cases where there is increased interference.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the evidence supports a disability rating of 70 percent for major depressive disorder with alcohol dependence from November 28, 2007.  However, the preponderance of the evidence is against assignment of a rating higher than 70 percent for major depressive disorder with alcohol dependence, and, to that extent, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent disability rating for major depressive disorder with alcohol dependence, from November 28, 2007 to July 8, 2010, is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 70 percent for major depressive disorder with alcohol dependence, from July 8, 2010, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


